 


110 HR 184 IH: To extend for 1 year the availability of supplemental social services block grant funding.
U.S. House of Representatives
2007-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 184 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2007 
Mr. Melancon (for himself, Mr. Baker, Mr. Boustany, Mr. Alexander, Mr. Jindal, Mr. Jefferson, and Mr. McCrery) introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To extend for 1 year the availability of supplemental social services block grant funding. 
 
 
1.1-year extension of availability of certain supplemental social services block grant fundingNotwithstanding section 2002(c) of the Social Security Act (42 U.S.C. 1397a(c)), funds made available under the heading Social services block grant under Public Law 109–148 shall be available for expenditure through the end of fiscal year 2008.  
 
